Citation Nr: 0511704	
Decision Date: 04/26/05    Archive Date: 05/03/05

DOCKET NO.  98-14 386A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama



THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the left knee, claimed as secondary to a service-
connected disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from March 1971 to May 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1998 RO rating decision which denied 
service connection for left knee pain as secondary to the 
service-connected herniated cervical disc and the service-
connected degenerative disc disease, L4-L5.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

With regard to a secondary service connection claim, the 
Board notes that the law provides that a disability which is 
proximately due to or the result of a service-connected 
disability shall be service-connected.  38 C.F.R. § 3.310.  
Service connection may also be established when aggravation 
of a veteran's non-service-connected condition is proximately 
due to or the result of a service-connected condition.  Allen 
v. Brown, 7 Vet. App. 439 (1995).  

The veteran has alternatively contended that his left knee 
problems were caused by the service-connected herniated 
cervical disc at C5-C6 and the service-connected degenerative 
disc disease at L4-L5.  A May 2004 rating decision, however, 
granted service connection for neurological deficits of the 
left lower extremity, as secondary to the service-connected 
degenerative disc disease, L4-L5.  

Since then, a June 2004 supplemental statement of the case 
stated that the evidence did not show that the left knee 
condition was caused by, developed as the result of, or was 
permanently made worse as a result of any of the veteran's 
service-connected disabilities.  The veteran's 
representative, in March 2005, specifically noted that a 
medical opinion had not been obtained concerning whether the 
veteran's degenerative joint disease of the left knee had 
been aggravated by the veteran's service connected 
neurological deficits of the left lower extremity or by the 
veteran's antalgic gait.  

The veteran essentially contends that his degenerative joint 
disease of the left knee was caused by and/or aggravated by a 
service-connected disability.  Since the 2004 grant of 
service connection for the neurological disability, the 
veteran's representative has made specific arguments 
concerning the newly-service-connected disability.  The 
record does not contain medical guidance as to whether his 
degenerative joint disease of the left knee is related to or 
aggravated by the recently service-connected neurological 
disability.  

The Board also notes that the veteran's degenerative joint 
disease of the left knee was noted on VA examination in July 
2001 to have been confirmed by x-ray, but that the x-ray 
report is not of record.  Pursuant to VA's duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim, an attempt to obtain the x-ray of the left knee 
(referred to in the July 2001 VA examination) should be made 
and the veteran should be scheduled for a VA examination and 
opinion, as such opinion is necessary to make a decision on 
his claim.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c).  

The veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

This case is REMANDED for the following actions:

1.  The RO should attempt to obtain the 
x-ray report referred to in the July 2001 
VA examination as showing degenerative 
joint disease of the left knee.  The RO 
should follow the procedures set out in 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159 
pertaining to VA's duty to assist the 
veteran in obtaining records in the 
custody of a Federal department or 
agency.


2.  The veteran should then be afforded a 
VA orthopedic examination to ascertain 
whether there is a relationship between 
the veteran's degenerative joint disease 
of the left knee and any of his service-
connected disabilities.  Any necessary 
tests or studies should be accomplished.  
The examiner should confirm whether the 
veteran has degenerative joint disease of 
the left knee.  The examiner should then 
provide an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the veteran's service-connected (1) 
herniated cervical disc at C5-C6, 
postoperative, with left arm weakness; 
(2) degenerative disc disease, L4-L5; and 
(3) neurological deficits, left lower 
extremity associated with degenerative 
disc disease, L4-L5 caused or aggravated 
his degenerative joint disease of the 
left knee.  The complete rationale for 
any opinion(s) expressed should be 
provided. The claims folder must be 
reviewed by the examiner in conjunction 
with the examination.

3.  Thereafter, if the benefit sought on 
appeal remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


